Case 1:18-cv-00823-CFC Document 180-5 Filed 04/24/20 Page 1 of 10 PageID #: 17464




                  EXHIBIT 26
Case 1:18-cv-00823-CFC Document 180-5 Filed 04/24/20 Page 2 of 10 PageID #: 17465
Case 1:18-cv-00823-CFC Document 180-5 Filed 04/24/20 Page 3 of 10 PageID #: 17466




                  EXHIBIT 27
Case 1:18-cv-00823-CFC Document 180-5 Filed 04/24/20 Page 4 of 10 PageID #: 17467
Case 1:18-cv-00823-CFC Document 180-5 Filed 04/24/20 Page 5 of 10 PageID #: 17468




                  EXHIBIT 28
Case 1:18-cv-00823-CFC Document 180-5 Filed 04/24/20 Page 6 of 10 PageID #: 17469
Case 1:18-cv-00823-CFC Document 180-5 Filed 04/24/20 Page 7 of 10 PageID #: 17470




                  EXHIBIT 29
Case 1:18-cv-00823-CFC Document 180-5 Filed 04/24/20 Page 8 of 10 PageID #: 17471
Case 1:18-cv-00823-CFC Document 180-5 Filed 04/24/20 Page 9 of 10 PageID #: 17472




                  EXHIBIT 30
Case 1:18-cv-00823-CFC Document 180-5 Filed 04/24/20 Page 10 of 10 PageID #: 17473
